PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/208,400
Filing Date: 3 Dec 2018
Appellant(s): TOKMAN et al.



__________________
Kainoa Asuega
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 25th, 2021.

Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated April 27th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The appellant argues that Molin does not teach to “compare, based on the received driver and vehicle information, an occurrence rate for the predetermined vehicle events and predetermined vehicle error codes of a first driver to occurrence rates for the predetermined vehicle events and predetermined vehicle error codes of one or more of the other plurality of drivers.”  The examiner disagrees.  Molin specifically teaches in Figure 12 and paragraphs [0106] – [0108] a list of all drivers 1210 and the type of event that occurred.  This includes Loss of Video Tracking (LVOT), LDW system disabled, Forward Collision Warning, Distance alert warning, ANS, RSC, and ATC.  These warnings listed in Figure 12 are equivalent to the Diagnostic Trouble Codes (DTC) shown in paragraph [0044] of the specification.  These paragraphs additionally describe the total number of miles driven 1214 as a group and for each individual driver.  They also describe the average miles between events for each DTC.  This is equivalent to the occurrence rate of vehicle events for each driver.  Paragraph [0108] describes that each driver’s performance is rated relative to the other drivers in the fleet using a Green/Yellow/Red color scheme.  This in combination with Molin’s other teachings describe comparing the occurrence rate of DTCs, or error codes, with other drivers.
The appellant additionally argues that Molin and Jiang do not teach “determine, based on a result of the occurrence rate comparison, a tampering indicator for the first driver”.  The 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664
                                                                                                                                                                                                        /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.